Citation Nr: 0739102	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  03-31 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
other than hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Carol Avard, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1968 to 
December 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The heart murmur that was noted in service has not been shown 
either to have caused a heart disability or to have been 
productive of any functional impairment.


CONCLUSION OF LAW

Criteria for service connection for a heart disability, other 
than hypertension, have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran filed claims for heart disease and for 
hypertension (among other claims) in July 2000.  The Board 
specifically denied the veteran's claim of entitlement to 
service connection for hypertension in August 2006, and 
remanded the matter regarding a murmur.  The veteran did not 
appeal.  

Service medical records reveal that the veteran complained of 
pain in his left upper chest in May 1969, but the medical 
officer indicated that the pain disappeared while the veteran 
was waiting and no pathology was found.  On his medical 
history survey completed in conjunction with his separation 
physical, the veteran denied having any pain in his chest, 
high or low blood pressure, shortness of breath, or 
palpitation or pounding heart.  On the veteran's separation 
physical the veteran's heart was found to be abnormal, which 
the medical officer explained was the result of a functional 
murmur, but no other heart related pathology was found on the 
separation physical, and the veteran's blood pressure was 
within normal limits.

In 1999 the veteran underwent an insurance examination at 
which an EKG showed "possible left ventricular hypertrophy, 
non-specific disturbances to repolarization."  An ultrasound 
cardiography showed normal cavities of the heart, with a 
somewhat thickened aortal valve.  The report recommended that 
because the bicuspid aortal valve tends toward a more rapid 
calcification and stenosis, he should have an ultrasound 
cardiography every two years.

Private treatment records from February 2001 note that the 
veteran had an age-appropriate normal heart based on a chest 
x-ray.  

VA treatment records state that no heart murmurs were 
detected at consultations in November 2002, January 2003, or 
April 2003.  In April 2003 it was noted that the veteran's 
heart was regular.  In May 2003, the veteran was diagnosed 
with mild left ventricular hypertrophy after an 
echocardiogram.  In June 2003, a stress test showed average 
exercise tolerance, as the veteran was able to attain 7 METs.  
A second June 2003 treatment record noted the presence of a 
heart murmur, but at treatment sessions in both October and 
November 2003 the veteran was found to have a normal heart 
rate without either murmurs or gallops.  In March 2004, no 
murmurs were seen.

The veteran submitted a statement indicating that some of the 
doctors he saw in the 1970s were no longer in practice, but 
he asserted that he had seen a doctor about problems with his 
heart.

In October 2006, the veteran's private doctor, Dr. Reuter, 
indicated that he reviewed the veteran's file, noting that 
the veteran had a normal heart rate and rhythm in August 
1997, without murmurs or gallops.  Dr. Reuter also noted that 
a stress EKG was normal in 2000.  Dr. Reuter did not diagnose 
any heart related disability.

Nevertheless, given the notation of heart murmurs on the 
veteran's separation physical, the veteran's claim was 
remanded for a VA examination to determine if the veteran had 
any current heart disabilities, and, if so, whether they were 
related to service.  The veteran underwent the VA examination 
in January 2007.  The examiner reviewed the veteran's claims 
file, including both private and VA treatment records.  The 
veteran reported that he had been told that he had a heart 
murmur at his separation physical, but the veteran denied 
receiving any current treatment for a heart murmur.  

The examiner indicated that the veteran's heart had a normal 
rhythm and no murmur was detected.  Pulmonary findings were 
normal.  The veteran's heart size was normal.  The examiner 
indicated that the veteran had a normal heart, and he 
indicated that the clinical findings could not substantiate a 
heart murmur.  The examiner noted that the veteran's 
separation physical reported a functional murmur, but 
subsequent findings had been negative for a heart murmur.  
Regardless, the examiner indicated that functional murmurs 
are innocent murmurs that are usually found in children and 
sometimes simply disappear. 

The veteran was noted to have a functional murmur at 
separation, and subsequent treatment and examination records 
have shown sporadic reoccurrences of the murmur.  However, 
the medical evidence has failed to show that the murmur has 
caused any functional impairment, as the most recent examiner 
indicated it to be innocent. 

As such, the evidence fails to show that the heart murmur 
that was noted in service has lead to a heart disability or 
has caused any functional impairment.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
heart condition, other than hypertension, is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by letter 
dated in July 2005 and September 2006, which informed the 
veteran of all four elements required by the Pelegrini II 
Court as stated above, as well as informing him how 
disability ratings and effective dates were formulated. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements; and the veteran indicated in May 
2007 that he had no additional evidence to substantiate his 
claim.

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he failed to 
appear and it was determined that no good cause had been 
advanced for his failure to appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a heart disability, other than 
hypertension, is denied.

REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the veteran or his or her representative 
must file a timely notice of disagreement (NOD); so long as 
the issues being appealed are clear, the agency of original 
jurisdiction (AOJ) by law must then issue a statement of the 
case (SOC); finally, to convey jurisdiction to hear the case 
at the Board, the veteran must file a timely, substantive 
appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

The veteran's claim of entitlement service connection for 
PTSD was denied by an August 2004 rating decision.  The 
veteran was informed of this decision by a letter that same 
month.

In response, the veteran submitted a statement that was 
received in July 2005 which asked the RO to please not forget 
his PTSD claim as it was still very active.

While the veteran's disagreement was not a model of clarity, 
no special wording is required for a NOD; as such, the 
veteran's July 2005 statement serves as a NOD for the issue 
of entitlement to service connection for PTSD.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  However, the veteran has not been 
provided with an SOC on this issue.  As such, the veteran 
should be provided with an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Therefore, this matter is remanded for the following action:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to service connection for 
PTSD.  The veteran should be informed of 
the period of time within which he must 
file a substantive appeal to perfect his 
appeal to the Board concerning this 
issue.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If a timely 
substantive appeal is filed, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


